


EXHIBIT  10.11


UNITED STATES TRADEMARK COLLATERAL ASSIGNMENT
AND SECURITY AGREEMENT
EMERGING VISION, INC.




This UNITED STATES TRADEMARK SECURITY AGREEMENT (this “Agreement”) is made as of
August 7, 2007, by EMERGING VISION, INC., a New York corporation, having an
address at 100 Quentin Roosevelt Blvd., Suite 400, Garden City, New York  11530
(“EV”), to and in favor of MANUFACTURERS AND TRADERS TRUST COMPANY, a banking
association, having an office at One M&T Plaza, Buffalo, New York  14240 (the
“Secured Party”).


RECITALS


A.  Pursuant to a certain Revolving Line of Credit and Secured Term Loan Note
and Agreement, dated August    , 2007 (the “Note Agreement”), the Secured Party
has agreed to make certain financial accommodations to EV , in the aggregate
amount of up to $6,000,000, subject to, among other conditions, EV’s execution
and delivery of this Agreement to Secured Party.


B.           EV has agreed to secure its obligations under the Note Agreement
by, among other things, executing and delivering this Agreement to Secured
Party.


Accordingly, EV and the Secured Party hereby agree as follows:


1.           Definitions


Terms used herein that are defined in the Note Agreement shall have the meanings
assigned to them therein, unless otherwise defined herein.  References to this
“Agreement” shall mean this United States Trademark Collateral Agreement and
Security Agreement, including all amendments, modifications and supplements and
any exhibits or schedules to any of the foregoing, and shall refer to this
Agreement as the same may be in effect at the time such reference becomes
operative.


2.           Grant of Interest


2.1           Trademarks and Licenses.  EV hereby grants, bargains, mortgages,
pledges, creates in favor of, and conveys to the Secured Party, as security for
the prompt payment of all of EV’s obligations to Secured Party under the Note
Agreement (the “Obligations”) in full when due, a security interest in the
entire right, title and interest of EV, in and to all of its now owned, existing
or filed, or hereafter required, arising or filed:


(a)           (i) trademarks, other marks, trademark registrations, trade names
and trademark applications, including, without limitation, those listed on
Schedule A hereto; (ii) all renewals of any of the foregoing, (iii) all damages
or payments for past due or future
infringements of any of the foregoing, (iv) the right to sue for past, present
and future infringements of any of the foregoing, and (v) all rights
corresponding to any of the foregoing throughout the world (all, collectively,
the “Trademarks”); and


(b)           to the extent assignable without causing a default thereunder,
licenses and license agreements with any other Person under or with respect to
any of the Trademarks (all licenses and license agreements, including, but not
limited to, franchise agreements, assigned to the Secured Party pursuant hereto
hereinafter collectively called the “Licenses”).


2.2           Restrictions on Future Agreements.  EV agrees that until the
Obligations shall have been paid and performed in full, and except as otherwise
permitted under the Note Agreement, EV will not, without the Secured Party’s
prior written consent, enter into any agreement, including, without limitation,
any license agreement, that grants to any Person other than the Secured Party
rights to or interests in any Trademarks  and is inconsistent with EV’s
obligations under this Agreement; provided, however, that, prior to the
occurrence of a default (after any required notice and the expiration of any
applicable cure and/or grace provision provided for therein), under and as that
term is defined in the Note Agreement (an “Event of Default”), EV may, without
consent of, or notice to, the Secured Party, grant licenses to use any of EV’s
Trademarks or Licenses in the ordinary course of EV’s business (including, but
not limited to, the right to enter into Franchise Agreements, License Agreements
and Management Agreements), and to grant, to others, the right and license to
use one or more of the Trademarks.  EV further agrees  that, except as otherwise
expressly permitted by the Note Agreement and/or this Agreement, it will not
take any action, or permit any action to be taken by any affiliate of EV or
other Person subject to EV’s control, including, without limitation, licensees,
or fail to take any action, that would adversely affect, in any material
respect, the validity or enforcement of the rights granted to the Secured Party
under this Agreement, taken as a whole.


2.3           New Trademarks.  EV represents and warrants that, except as
otherwise set forth on Schedule A:  (i) the Trademarks listed in Schedule A
hereto are owned by EV; and (ii) the Trademarks constitute all of the Trademarks
registered in the name of EV in United States.  If, during the term of this
Agreement, EV shall (i) obtain any new Trademarks or rights thereto, or (ii)
become entitled to the benefit of any new Trademark, EV shall give to the
Secured Party prompt written notice thereof and shall enter into a supplement to
this Agreement incorporating herein such new Trademarks.


2.4           Royalties and Terms.  EV agrees that upon the occurrence and
continuance of an Event of Default under the Note Agreement, the Secured Party
(or any designee of the Secured Party) may, subject to applicable law and to any
then-existing Licenses granted by EV of any such Trademarks, use any or all of
the Trademarks or Licenses worldwide without any liability to EV for royalties
or other related charges.  The term of the right to use granted in this Section
2.4 shall extend until the earlier of (i) the expiration of all rights under
each of the respective Trademarks or Licenses securing the Note Agreement; (ii)
the payment and performance in full of the Obligations and the Note Agreement;
or (iii) any other release of the security interest granted hereunder, as
otherwise required by the terms of this Agreement and/or the Note Agreement.
2.5           Release.  Upon the payment and performance in full of the
Obligations, or as otherwise may be required under the Note Agreement or this
Agreement, the Secured Party shall execute and deliver to EV, at EV’s request,
such releases, satisfactions, deeds, assignments and other instruments as may be
necessary to relinquish any of the Secured Party’s rights in such of the
Trademarks or Licenses as shall not have been previously sold or disposed of, by
the Secured Party, pursuant to the terms of this Agreement.


2.6           Duties of EV.  Until the Obligations shall have been paid and
performed in full, or until the security interest is released, as otherwise
required hereunder, EV shall (i) prosecute diligently any patent application and
any trademark application pending as of the date hereof, and (ii) preserve and
maintain all rights in the Trademarks.  Any expenses incurred in connection with
such application shall be borne by EV.  EV shall not abandon any Trademark or
License or the right to file any Trademark application unless EV, in its
reasonable discretion, determines that to take such action in a particular
instance would be in the best commercial interest of EV.


2.7           Secured Party’s Right to Sue.  If an Event of Default shall have
occurred and be continuing, the Secured Party shall have the right, but shall in
no way be obligated, to bring suit on behalf of EV to enforce any of the
Trademarks or Licenses in the event EV declines to bring such suit and, if the
Secured Party shall commence any such suit, EV shall, at the request of the
Secured Party, do any and all lawful acts and execute any and all proper
documents required by the Secured Party in aid of such enforcement and EV shall
promptly pay, or reimburse and indemnify the Secured Party upon demand, for all
out-of-pocket costs and expenses (including, without limitation, reasonable
attorney’s fees) incurred by the Secured Party in the exercise of its rights
under this Section 2.7.


3.  
         Filings and Consents



EV shall deliver to the Secured Party, upon the execution and delivery of this
Agreement, in form and substance reasonably satisfactory to the Secured Party,
such instruments and documents as shall be necessary, in the reasonable opinion
of the Secured Party, to perfect the interests granted by EV to the Secured
Party hereby (other than with respect to trademarks, trademark registrations,
trade names and trademark applications governed by the laws of any jurisdiction
other than the United States or any political subdivision thereof), including,
without limitation, filings with the United States Patent and Trademark Office.


4.           Covenants


EV agrees that so long as any of the Obligations are outstanding, or until the
Secured Party is otherwise required to terminate its security interest
hereunder, and except as may otherwise be provided in the Note Agreement, or in
this Agreement, unless the Secured Party agrees otherwise in writing: (a) it
will, at its sole cost and expense, forever warrant and defend the Trademarks
and Licenses from any and all claims and demands of any other Person; (b) it
will not grant, create or permit to exist any Lien on, or security interest in,
any of the Trademarks or Licenses in favor of any other Person; and (c) it will
not enter into any agreement that is inconsistent with EV’s obligations under
this Agreement.


5.           Default


5.1  
Remedies.



(a)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Party, in its discretion, may, upon not less than five (5)
business days notice:


(i)           collect, receive, appropriate and realize upon the Trademarks and
Licenses, or any part thereof;


(ii)           to the extent not prohibited by law, enter,  with our without
process of law and without breach of the peace, any premises where the
Trademarks and/or Licenses or the books and records of EV related thereto are or
may be located, and without charge or liability to the Secured Party therefor
seize and remove the Trademarks and Licenses (and copies for EV’s books and
records in any way relating to the Trademarks and Licenses) from said premises
and/or remain upon such premises and use the same (together with said books and
records) for the purpose of collecting, preparing and disposing of the
Trademarks and Licenses; or


(iii)           sell or otherwise dispose, including, without limitation, the
granting of licenses, of any of the Trademarks and/or Licenses at public or
private sale for cash or credit in accordance with applicable law.


(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Party, in its discretion, may exercise any one or more of
the rights and remedies accruing to a secured party under the UCC as adopted in
the relevant state or states and any other applicable law upon default of a
debtor (other than those providing for any of the rights set forth in Section
5.1(a) above).  EV recognizes that in the event EV fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, no remedy
of law will provide adequate relief to the Secured Party, and EV agrees that the
Secured Party shall be entitled to temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages.


(c)           Any notice required to be given by the Secured Party of a sale,
lease, other disposition of the Trademarks and/or Licenses or any other intended
action by the Secured Party, delivered by telex, facsimile transmission or
overnight mail courier service, postage prepaid and duly addressed to EV at its
address set forth in Section 6.5 hereof, not less than ten (10) Business Days
prior to such proposed action, shall constitute commercially reasonable and fair
notice thereof to EV.


(d)           The Secured Party shall have the right at any time, in its
discretion, without notice thereof to EV, to take control, in any manner, of any
item of payment for or proceeds of any of the Trademarks or Licenses of EV.


(e)           The Secured Party may, if the Secured Party deems it reasonable,
postpone or adjourn any sale of the Trademarks and/or Licenses, or any part
thereof, from time to time, by an announcement at the time and place of sale or
by announcement at the time and place of such postponed or adjourned sale,
without being required to give a new notice of sale.


(f)           All cash proceeds received by the Secured Party in respect of any
sale of, collection from, or other realization upon all or any part of the
Trademarks and Licenses of EV may, in the discretion of the Secured Party, be
held by the Secured Party as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to the Secured Party as
reimbursement for costs and expenses, including, without limitation, reasonable
attorneys’ fees incurred by it in connection with the sale of the Trademarks
and/or Licenses), in whole or in part, by the Secured Party to the payment of
all the Obligations.  Any surplus of such cash or cash proceeds held by the
Secured Party and remaining after payment in full of all amounts due under the
Note Agreement, shall be paid over to EV, subject to the rights of any holder of
a subordinate lien on the Trademarks and Licenses of which the Secured Party has
actual notice.


5.2           Waiver by EV.  Except as otherwise provided for in this Agreement
and/or the Note Agreement, and to the extent permitted under applicable law, EV
waives (i) all rights to notice and a hearing prior to the Secured Party’s
taking possession or control of, or to the Secured Party’s replevy, attachment
or levy upon, any of the Trademarks and/or Licenses or any bond or security that
might be required by any court prior to allowing the Secured Party to exercise
any of the Secured Party’s taking possession or control of, or to the Secured
Party’s exercise of any of the Secured Party’s remedies hereunder, and (ii) the
benefit of all valuation, appraisal and exemption laws.


5.3           Cumulative Remedies.  All of the Secured Party’s rights and
remedies with respect to the Trademarks and Licenses, whether established hereby
or by the Note Agreement, any other agreements by law, shall be cumulative and
may be exercised singularly or concurrently.


6.           Miscellaneous


6.1           Waivers.  No course of detailing between EV and the Secured Party,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Party, any right, power or privilege under this Agreement or the Note
Agreement, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or future exercise thereof or the exercise of any other right, power or
privilege.


6.2           Severability.  The provisions of this Agreement are severable, and
if any clause or provision shall be held invalid and unenforceable, in whole or
in part, in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision or part thereof in such jurisdiction, and
shall not, in any manner, affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.


6.3           Modification.  This Agreement cannot be altered, amended or
modified in any way, except by a writing signed by the parties hereto.
6.4           Binding Effect; Benefits.  This Agreement shall be binding upon EV
and its successors and assigns and shall inure to the benefit of the Secured
Party and its respective successors and assigns.


6.5           Notices.  All notices and other communications hereunder shall be
made at the address, in the manner and with the effect provided, in the Note
Agreement.


6.6           Headings.  The Section titles and headings in this Agreement are
and shall be without substantive meaning or context of any kind whatsoever and
are for conveniences of reference only.


6.7           Execution in Counterparts.  This Agreement may be executed in  one
or more counterparts, each of which shall be deemed an original and all of
which, when taken together, shall constitute one and the same instrument.


6.8           Governing Law; Jurisdiction.  THIS AGREEMENT AND THE LEGAL
REGULATIONS BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.  THE PARTIES HERETO
CONSENT THAT ANY LEGAL OR EQUITY PROCEEDING BROUGHT IN CONNECTION WITH OR
ARISING OUT OF ANY MATTER RELATING TO THIS AGREEMENT, AS WELL AS ANY DOCUMENT OR
INSTRUMENT EXECUTED AND/OR TO BE EXECUTED IN CONNECTION WITH THE CONSUMMATION OF
THE TRANSACTION SET FORTH HEREIN, SHALL BE INSTITUTED ONLY IN A FEDERAL OR STATE
COURT OF NEW YORK; AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO
AND SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, AND
WAIVES ANY OBJECTION HE/SHE/IT MAY HAVE TO EITHER THE JURISDICTION  OR VENUE OF
SUCH COURTS.
















[BALANCE OF THIS PAGE INTENTIONALLY BLANK]
IN WITNESS WHEREOF, EV has caused this Agreement to be duly executed by its
authorized officer on the day and year first above written.


EMERGING VISION, INC.




By:/s/Christopher G. Payan
      Christopher G. Payan, CEO






SECURED PARTY:


MANUFACTURERS AND TRADERS TRUST COMPANY




 
By:/s/Tamra Postiglione

      Tamra Postiglione
      Vice-President

 
 

--------------------------------------------------------------------------------

 



SCHEDULE A
TO TRADEMARK AGREEMENT


NAME:                                           APPLICATION
NO.:                                                                REGISTRATION
NO./DATE:


BEYOND
20/20                                                      78785771                                           PENDING
EASYWEAR                                                      78177566                                           2846666
– 5/25/2004
OPTI-CASH                                                      77141609                                           PENDING
OPTIMUM
EYECARE                                                      78967880                                           PENDING
OWL DESIGN                                           23631
(CALIF.)                                                      23631 – 7/2/1985
SAFESITE                                                      75131029                                           2251660
– 6/8/1999
SEE WHAT YOU’RE
MISSING   78649037                                                                                                           3188848
– 12/26/2006
SITE FOR SORE
EYES                                                      76617813                                           PENDING
STERLING
55                                           78410553                                           2948017
– 5/10/2005
STERLING 55 &
DESIGN                                                                76591470                                           2963803
– 6/28/2005
STERLING
OPTICAL                                                      72360420                                           0948511
– 12/12/1972
STERLING OPTICAL
EXPRESS  78177561                                                                                                           PENDING
SURE
SIGHT                                                      78649094                                           3203489
– 1/30/2007
SURE SIGHT
(STYLIZED)                                                                78649138                                           3205127
– 2/6/2007
THE VISION
DOCTOR                                                      78967874                                           PENDING
VISION FOR
LIFE                                                      78240242                                           3012864
– 11/8/2005





 
 

--------------------------------------------------------------------------------

 
